Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 9,12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (hereinafter Ma) (US 20140215199 A1) in view of Wang (English translation of CN 107341094), and further in view of Ni (English Translation of CN 107729125).
As to claims 1, 4, 6, 9, 12, and 14, the rejections are respectfully maintained for the reasons as set forth in the last office action mailed on 05/05/2022.
Claims  2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (hereinafter Ma) (US 20140215199 A1) in view of Wang (English translation of CN 107341094) and Ni (English Translation of CN 107729125), and further in view of Peterson (US 20150134946 A1).
As to claims 2 and 10, the rejections are respectfully maintained for the reasons as set forth in the last office action mailed on 05/05/2022.
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (hereinafter Ma) (US 20140215199 A1) in view of Wang (English translation of CN 107341094) and Ni (English Translation of CN 107729125), and further in view of Baldysiak et al. (Baldysiak) (US 20190187917 A1).
As to claims 3 and 11, the rejections are respectfully maintained for the reasons as set forth in the last office action mailed on 05/05/2022.
Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (hereinafter Ma) (US 20140215199 A1) in view of Wang (English translation of CN 107341094) and Ni (English Translation of CN 107729125), and further in view of Alvarez Gonzalez et al. (hereinafter Alvarez) (US 20190026531 A1).
As to claims 5 and 13, the rejections are respectfully maintained for the reasons as set forth in the last office action mailed on 05/05/2022.
Response to Arguments
Applicant's arguments filed on 07/11/2022 have been fully considered but they are not persuasive. 
In the remarks, Applicant argued in substance that Ma in view of Wang and Ni fails to teach wherein the processor executes a monitoring process to monitor a plurality of hardware usage rates of a plurality of devices each time the device is powered up, and inserts the hardware usage rates into a machine learning algorithm to determine whether a particular process supported by the at least one of the devices is abnormal.
The examiner respectfully traverses Applicant’s argument.
As explained in the office action [page 4], Wang teaches obtaining various data including hardware usage rate during starting up [booting] using the tracking programs [it inherently teach that the tracking programs were executed by a processor] [Wang, page 2, para 22-23]. Wang further teaches determining abnormal process by creating a black list to identify corresponding abnormal starting device [FIG. 3] [page 4, paragraph 2]. By incorporating the teaching of Wang would improve startup speed by selectively disabling abnormal device with the time consumption exceeding a threshold.
However, Ma in view of Wang silence about how to determine a process supported by a starting device being abnormal. Ni discloses a machine learning algorithm which is used to classify and mark an application (process) by analyzing a historical usage data of a functional device of the application. By incorporating the teaching of Ni would provide efficient means to improve work efficiency.
Therefore, Ma in view of Wang and Ni teaches wherein the processor executes a monitoring process to monitor a plurality of hardware usage rates of a plurality of devices each time the device is powered up, and inserts the hardware usage rates into a machine learning algorithm to determine whether a particular process supported by the at least one of the devices is abnormal.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/           Primary Examiner, Art Unit 2187